Buckley, L. J.,
concurred in the opinion of Lord Alverstone, but Kennedy, L. J., discussed the case more fully on the aspect particularly applicable here. He said (page 601):
“Why is it fair or reasonable that because this coal has suffered from spontaneous combustion, and produced the fire, that therefore so much of that coal as has been damaged should not bo a subject of general average contribution? It seems to me that when you use the word unfair or unreasonable, you must look at some grounds for finding it fair or reasonable to deprive him of it. Now, on what equitable or moral grounds can it be said that the cargo-owners ought not to have contribution? As between themselves and the shipowners they shipped that which the shipowners knew was liable to spontaneous combustion. So, too, every other shipper of coal on this vessel chose to siiip it in a vessel which he might, on inquiry, have found would carry coal, the nature of which is obviously possibly combustible. I cannot see the shippers of this bulk of the cargo were in such a position that anybody could say that in fairness they ought not to receive a general average contribution. Everybody knows what is the nature of coal. It is conceded in this case that there was in fact neither wrongful conduct in a more posi-*410five form, nor wrongful conduct in the form of want of care or negligence on the part of the shipper of that coal in regard to the cargo. We go hack, as it seems to me, to the reasoning of Crompton, J., in Brass v. Maitland, 6 E. & B. 470, in which he pointed out very clearly a long time ago the position that might a^ise if it should he held, or if it ought to he held, that a shipper was liable to another shipper because'he shipped hay or cotton apparently in a fit state — not dangerous to the knowledge of shippers or shipowners, but in fact in a dangerous state, as such cargoes may be in to the knowledge of the whole mercantile world that ship goods. He there incidentally says that the true remedy ought not to be found, in his judgment, in the right of one shipper against another, where the hay or cotton has taken fire, but the real remedy is in each person against his underwriters, who ought to be the persons to suffer from such an unexpected occurrence. In my opinion, in a case where there is neither negligence nor positive active wrong on the part of the shipper whose goods caught fire and set fire to others, there is nothing unfair, unreasonable, or inequitable in his retaining his rights with others to general average contribution in respect of such goods as have been sacrificed for the safety of the general average.”
Upon the affirmance of this case in the House of Lords, the Earl of Halsbury said (App. Cas. 436):
“I confess myself unable to see any novelty in this case. It is not denied that the¿e was a common adventure or that there was a common danger, that there was a sacrifice voluntarily made for the common advantage of all, and that the circumstances show nothing which should exempt either party from the obligation to make good the sacrifices made for the common advantage of both. In the argument in Johnson v. Chapman, 35 L. J. C. P. 23, 19 C. B. (N. S.) 563, 577, where the judgment was delivered by Willes, J., it was urged that no one can maintain an action for a wrong where he has assented to, or contributed to, the act that occasioned his loss. Here the facts do not raise that question at all; the shipowner is a party to taking in his ship the coal, which it is assumed both parties are equally familiar with, and its liability to spontaneous combustion, and all the other circumstances, climate and quantity and depth of holds, and the peculiarities of the river Hooghly, are equally known to both.
“I am therefore of opinion that this appeal ought to be dismissed, with the usual result as to costs.”
The question presented is a novel one in this country and while, upon general principles, it might be doubted if the underwriter of a pqrty who loads upon a vessel cargo of such a nature that an explosion or ignition therefrom occurs, should be entitled to recover contribution from the vessel because of damages due to'the nature of his cargo, still, without going to the foundation of the matter, it appearing that the cargo here was sacrificed for the benefit of the vessel, in view of the decision in the Greenshields Case, where the question received the consideration of the learned judges .of the highest English courts, I think it should be held that the libellant is entitled to succeed.
The exception is sustained.